NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL SINDRAM,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nclent-Appellee.
2011_7075 `
Appeal from the United StateS Court of Appeals for
Veterans C1aims in case no. 08-3676, Judge Lawrence B.
Hage1.
ON MOTION
ORDER
Upon consideration of the appel1ant’s motion for a 60-
day extension of ti1ne, until August 1, 2011, to file his
brief,
IT IS ORDERE1) THA'r:
The motion is granted No further extensions

SlNDRAM V. DVA 2
CC.
S
FoR THE CoURT
 1 3  /s/ Jan I'Iorba1y
Date J an Horba1y
C1erk
Katherine A. He1m, Esq. F"-Eo
Ne1son R. Richards, Esq. g_3_ cong-; op AppEALg mg
`l`HE FEDEPAL CIRCUlT
l‘1A\'=13 2011
1AI| HORBAL¥
CLEl`Ii